This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.



 1       IN THE COURT OF APPEALS FOR THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                                                       No. A-1-CA-36176

 5 JUSTIN C.,

 6          Child-Appellant,

 7 and

 8 SUSAN BRIDGES,

 9          Parent-Interested Party.

10 APPEAL FROM THE DISTRICT COURT OF EDDY COUNTY
11 Jane Shuler Gray, District Judge

12 Hector H. Balderas, Attorney General
13 Anita Carlson, Assistant Attorney General
14 Santa Fe, NM
      
15 for Appellee
16 Bennett J. Baur, Chief Public Defender
17 Nina Lalevic, Assistant Appellate Defender
18 Santa Fe, NM
      

19 for Appellant
                                                                                           


 1                           MEMORANDUM OPINION
 2 ZAMORA, Judge.

 3   {1}   Child appeals from the district court’s judgment and disposition in which

 4 Child received a short-term commitment of one year to the custody of the

 5 Children, Youth and Families Department (CYFD), pursuant to NMSA 1978,

 6 Section 32A-2-19(B)(1)(a) (2009). Child contends that the district court erred in

 7 determining his disposition when: (1) it did not take into consideration the purpose

 8 of the Children’s Code; (2) it found, without referring to any supporting evidence,

 9 that Child had exhausted all available community resources for treatment; and (3)

10 there was insufficient evidence that Child was a danger to the community. We

11 conclude that Child’s appellate issues are moot.

12 BACKGROUND

13   {2}   On September 23, 2016, a delinquency petition was filed alleging that on

14 September 22, 2016 Child had committed the delinquent acts of aggravated battery

15 upon a school employee (great bodily harm), and assault upon a school employee

16 (threat or menacing conduct). This was Child’s first delinquent referral. Three days

17 later the district court entered an order joining Child’s grandmother, Susan

18 Bridges, as a party to the petition for purposes bringing her under the jurisdiction

19 of the court with regard to the care and rehabilitation of Child. On October 27,

20 2016, Child admitted to aggravated battery upon a school employee (great bodily


                                            2
      
                                                                                        


 1 harm), contrary to NMSA, 1978, § 30-3-9(F) (1989) and assault on a school

 2 employee (threat or menacing conduct), contrary to Section 30-3-9(B). Child’s

 3 dispositional hearing occurred on November 6, 2016, and the Judgment and

 4 Disposition was entered on December 13, 2016 in which he received a one-year

 5 commitment to the custody of the CYFD. A notice of appeal was timely filed on

 6 January 11, 2017. Child’s docketing statement was timely filed on February 9,

 7 2017. The Child untimely requested two extensions to file his memorandum in

 8 opposition to this Court’s proposed summary affirmance. This matter was

 9 eventually placed on the general calendar on September 14, 2017. After two

10 extensions, Child’s brief in chief was filed on March 30, 2018, three months after

11 his one-year commitment expired.

12 DISCUSSION

13   {3}   Because Child’s one-year commitment expired in December 2017 the

14 preliminary question before this Court is whether Child’s appeal is moot. “As a

15 general rule, [appellate courts] do not decide moot cases. A case is moot when no

16 actual controversy exists and the court cannot grant actual relief.” Gunaji v.

17 Macias, 2001-NMSC-028, ¶ 9, 130 N.M. 734, 31 P.3d 1008 (internal quotation

18 marks and citations omitted). “However, [the appellate courts] may review moot

19 cases that present issues of substantial public interest or which are capable of

20 repetition yet evade review.” Id. ¶ 10. An issue is capable of review even if the


                                           3
      
                                                                                             


 1 parties are unlikely to litigate the same issue again or where the issue may arise in

 2 another prospective case and the parties to this future case are irrelevant. See id. ¶

 3 11. This Court has remarked that “[m]any children’s court cases will involve short-

 4 term commitments of one year or less . . . which could expire before the case [is]

 5 fully briefed before this Court or our Supreme Court, and thus these issues would

 6 evade review unless [the capable of repetition] exception was invoked.” State v.

 7 Sergio B., 2002-NMCA-070, ¶ 11, 132 N.M. 375, 48 P.3d 764 (citation omitted).

 8   {4}   The State argues that Child’s appeal is moot and that this Court cannot grant

 9 Child actual relief. The State also argues that the “capable of repetition” exception

10 is not an option as Child’s issues are specific to him and his particular incident.

11 The State further argues that the only exception to the general mootness rule would

12 be continuing collateral consequences that do not exist here. In response, Child

13 argues that he is raising an issue—whether the district court’s discretion in

14 determining juvenile disposition is limited by the Children’s Code—of substantial

15 public interest that is capable of repetition.

16   {5}   We have reviewed a district court’s disposition after a child’s commitment

17 period expired in two juvenile delinquency cases. See State v. Jose S., 2005-

18 NMCA-094, ¶ 7, 138 N.M. 44, 116 P.3d 115; Sergio B., 2002-NMCA-070, ¶ 11.

19 The first case, Sergio B., involved a child who received a two-year commitment.

20 2002-NMCA-070, ¶ 1. The district court reserved the right to extend the child’s


                                               4
      
                                                                                              


 1 commitment, as allowed by the Children’s Code and instructed CYFD to inform

 2 the court of any pending release dates. Id. ¶ 3. Twenty-months later, CYFD

 3 informed the district court that the child’s case was before the juvenile parole

 4 board and that CYFD was recommending that the child be released early and

 5 allowed to live with his mother in another state. Id. ¶ 4. The state filed a motion

 6 requesting a recommitment hearing. Child objected, arguing that the district court

 7 did not have jurisdiction. Id. We determined that because it was likely that a child

 8 would seek parole after successfully completing treatment and at the end of his

 9 commitment, the issue of whether the district court had jurisdiction to consider the

10 extension of a child’s custody at the end of a child’s commitment period was an

11 issue capable of repetition.

12   {6}   In Jose S., this Court held that the short time frame for juvenile dispositions

13 and the potential lengthy amount of time for resolution of general calendar cases

14 means that the appeals of impermissible juvenile dispositions could be capable of

15 repetition yet evade review, and therefore not moot. 2005-NMCA-094, ¶ 7. The

16 child argued that the district court could not impose two separate concurrent

17 dispositions for two separate delinquency petitions within the course of a single

18 dispositional hearing. Id. ¶¶ 8, 11. In distinguishing this case from another case

19 involving consecutive juvenile dispositions, this Court found that the district court

20 could order statutorily authorized dispositions at one time. Id. ¶ 11.


                                              5
      
                                                                                           


 1   {7}   Here, while Child argues that he is raising an issue that is capable of

 2 repetition—whether the district court’s discretion in determining juvenile

 3 disposition is limited by the children’s code, our de novo review would actually be

 4 whether the district court properly interpreted and applied the law in determining

 5 Child’s disposition. See In re Christobal V., 2002-NMCA-077, ¶ 9, 132 N.M. 474,

 6 50 P.3d 569. The distinctive difference between this case, Jose S. and Sergio B. is

 7 that this case does not raise general procedural or jurisdictional issues capable of

 8 repetition in the review of other juvenile dispositions. As a result, we conclude that

 9 Child’s issues are moot.

10 CONCLUSION

11   {8}   Based on the foregoing, we dismiss Child’s appeal as moot.

12   {9}   IT IS SO ORDERED.


13                                                ______________________________
14                                                M. MONICA ZAMORA, Judge

15 WE CONCUR:


16 _____________________________
17 DANIEL J. GALLEGOS, Judge
      

      
18 _____________________________
19 HENRY H. BOHNHOFF, Judge



                                             6